UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-7183


ANTONIO WILLIAMS,

                                              Plaintiff - Appellant,

          versus


THERESA BLANTON, Nurse,

                                              Defendant - Appellee,


          and

JUAN VAUGHN, Sheriff at Herford County
Sheriff’s Department/Detention Center,

                                                            Defendant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:05-ct-00605-H)


Submitted:   December 13, 2007          Decided:     December 20, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Williams, Appellant Pro Se. Walter Gregory Merritt, Jay C.
Salsman, HARRIS, CREECH, WARD & BLACKERBY, New Bern, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Antonio   Williams   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.         We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.         Williams v.

Blanton, No. 5:05-ct-00605-H (E.D.N.C. July 24, 2007).           We deny

Williams’ motion to add evidence.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                - 2 -